Case 2:19-bk-10119-RK                       Doc 70 Filed 05/01/19 Entered 05/01/19 11:42:11   Desc
                                             Main Document    Page 1 of 11


 1   David A. Tilem (SBN 103825)
     LAW OFFICES OF DAVID A. TILEM
 2   206 North Jackson Street, Suite 201
     Glendale, California 91206
 3   Tel: 888-257-7648 * 818-507-6000
          Fax:(818) 507-6800
 4   DavidTilem@TilemLaw.com
 5   Proposed Attorneys for Debtor and Debtor-
          In-Possession
 6
 7                                               UNITED STATES BANKRUPTCY COURT
 8                                               CENTRAL DISTRICT OF CALIFORNIA
 9                                                    LOS ANGELES DIVISION
10
11   In re:                           )                             Case No. 2:19-bk-10119-RK
                                      )
12                                    )                             Chapter 11
                                      )
13                                    )                             STATUS CONFERENCE REPORT
     DAVID LEE,                       )
14                                    )                             Hearing
                                      )                             Date: May 15, 2019
15                                    )                             Time: 11:00 a.m.
                                      )                             Place: Courtroom 1675
16              Debtor.               )                                  255 E. Temple St.
     ________________________________ )                                  Los Angeles, CA 90012
17
18               TO THE HONORABLE ROBERT KWAN, UNITED STATES BANKRUPTCY JUDGE,
19   THE OFFICE OF THE UNITED STATES TRUSTEE, AND ALL PARTIES IN
20   INTEREST:
21               On Wednesday, April 3, 2019 the Court conducted a Status
22   Conference in the above-entitled case.                             At that time the Court set
23   a further Status Conference for the date and time set forth above,
24   and directed the Debtor to submit a revised Status Report.
25               This report is prepared utilizing the number system in the
26   Court’s Status Conference Order.
27   / / /
28   / / /


     03062\20190430-StatusConferenceReport.wpd                  1
Case 2:19-bk-10119-RK                       Doc 70 Filed 05/01/19 Entered 05/01/19 11:42:11   Desc
                                             Main Document    Page 2 of 11


 1   a.          SUMMARY OF DEBTOR’S BUSINESS, OPERATIONS AND PRINCIPAL ASSETS
 2               AND LIABILITIES
 3               Debtor is an accountant.                    He is employed by his own
 4   professional corporation.
 5               Debtor owns three parcels of real property.                        His home and two
 6   rental properties.
 7                           1.          Debtor’s residence has a value of approximately
 8               $1.69 million.                  The property secures two obligations.          The
 9               senior lien is approximately $625,000.                       The junior lien is
10               approximately $400,000.                    Each is approximately $70,000 in
11               arrears.                There is approximately $700,000 of equity in the
12               property.                  The junior lienholder was the foreclosing party who
13               precipitated the filing of this case.
14                           2.          Debtor owns rental property on 120th Street, Los
15               Angeles.                The property has a value of approximately $380,000
16               and secures one loan of approximately $210,400.                         There is a
17               modest arrearage on this loan.                     The single family residence is
18               rented - this is Section 8 housing.                      The tenant is modestly in
19               arrears.                Debtor currently proposes to work with the tenant to
20               help the tenant get caught up on rent.
21                           3.          Debtor owns rental property on Grape Street, Los
22               Angeles.                The property has a value of approximately $480,000
23               and secures one loan of approximately $313,650.                         There is a
24               modest arrearage on this loan.                     The property is a duplex.         It
25               is fully rented - this is Section 8 housing.                        The tenants are
26               current.
27               The Debtor is the sole shareholder of a corporation named DPE
28   Investment, Inc., a corporation in dissolution.                               This entity owns


     03062\20190430-StatusConferenceReport.wpd                  2
Case 2:19-bk-10119-RK                       Doc 70 Filed 05/01/19 Entered 05/01/19 11:42:11    Desc
                                             Main Document    Page 3 of 11


 1   real property on Avalon Street, Los Angeles.                              The property has a
 2   value of approximately $250,000 and secures one loan of
 3   approximately $190,000 which was guaranteed by Debtor.                                   The loan
 4   was a short term loan and carries a very high rate of interest.
 5   The payments are current.                           This mixed use property is currently
 6   being renovated.                            On April 26, 2019 Debtor filed a motion for leave
 7   to wrap up and dissolve this entity so that the property, its only
 8   asset, can be deeded to the Estate.                             The motion is set for hearing
 9   on May 15, 2019 at 11:00 a.m.
10               The Debtor is the sole shareholder of a corporation named DJPE
11   Corp.            This entity owns real property on Linda Vista Terrace, Los
12   Angeles.                The property has a value of approximately $600,000 and
13   secures one loan of approximately $463,000.                               The payments are
14   current.                This single family residence is under construction.
15   Debtor intends to file another motion for leave to wrap up and
16   dissolve this entity so that the property, its only asset, can be
17   deeded to the Estate.
18               The Debtor is the sole shareholder of a corporation named
19   Qandys.com, Inc.                            This is an operating business which manufactures
20   and sells Mexican-style candy.                           The company is profitable and
21   generating income for the estate.                              Qandys is servicing a great deal
22   of debt which was guaranteed by the Debtor.
23               The Debtor is the sole shareholder of LDVC, Inc.                         This company
24   currently serves as an employee leasing company for the workers at
25   Quandys.com.
26               Debtor is the sole shareholder of his professional
27   corporation.
28               Debtor has outstanding income tax obligations to the


     03062\20190430-StatusConferenceReport.wpd                  3
Case 2:19-bk-10119-RK                       Doc 70 Filed 05/01/19 Entered 05/01/19 11:42:11   Desc
                                             Main Document    Page 4 of 11


 1   California Franchise Tax Board for 2016 and 2017 (approximately
 2   $30,000).                  The 2018 return has not been filed and no estimated
 3   taxes have been paid.
 4               Debtor has outstanding income tax obligations to the Internal
 5   Revenue Service for 2015 (approximately $75,000).                               The 2016-2018
 6   returns has not been filed and no estimated taxes have been paid.
 7
 8   b. BRIEF ANSWERS TO THE FOLLOWING QUESTIONS:
 9
10               1. What precipitated the filing of this case?
11               The case was filed one day before a foreclosure sale on
12   Debtor’s residence.
13
14               2. What does the Debtor hope to accomplish in this case?
15               Debtor intends to negotiate cure agreements with the various
16   lenders and then propose a Chapter 13 style plan.
17
18               3. What are Debtor’s principal disputes/problems?
19               There are very few issues in this case.                       Debtor needs a bit of
20   time to negotiate with secured creditors before filing a plan.
21
22               4. What are Debtor’s proposed solutions?
23               See response to #2.
24
25               5. Has the Debtor complied with all of its duties under 11
26   U.S.C. §§ 521, 1106, 1107, F.R.B.P. 1007 and all applicable
27   guidelines of the Office of the United States Trustee?
28               Yes.


     03062\20190430-StatusConferenceReport.wpd                  4
Case 2:19-bk-10119-RK                       Doc 70 Filed 05/01/19 Entered 05/01/19 11:42:11   Desc
                                             Main Document    Page 5 of 11


 1               6. Do any parties claim an interest in cash collateral?
 2               Debtor does not have a copy of the various loan documents and
 3   cannot yet determine whether lenders secured by real property have
 4   liens on rental income.                          Until that determination is made, rental
 5   income is being treated as if it is cash collateral.
 6
 7               7.          Is the Debtor using cash that any party claims as its
 8   cash collateral, and if so, on what date did the Debtor obtain an
 9   order authorizing the use of such cash or the consent of the party?
10               No.
11
12   c. THE IDENTITY OF ALL PROFESSIONALS RETAINED OR TO BE RETAINED BY
13   THE ESTATE, THE DATES ON WHICH APPLICATIONS FOR THE EMPLOYMENT OF
14   SUCH PROFESSIONALS WERE FILED OR SUBMITTED TO THE UNITED STATES
15   TRUSTEE, THE DATES ON WHICH ORDERS WERE ENTERED REGARDING SUCH
16   APPLICATIONS (IF ANY), A GENERAL DESCRIPTION OF THE SERVICES TO BE
17   RENDERED BY EACH SUCH PROFESSIONAL, AND AN ESTIMATE OF THE EXPECTED
18   AMOUNT OF COMPENSATION FOR EACH PROFESSIONAL.
19               Not all professionals to be employed have yet been identified,
20   however, Debtor has filed, or will file motions to employ:
21               1.          Original general bankruptcy counsel - Renee Sanders -
22   filed February 12, 2019 (Dkt. #026).
23               2.          New general bankruptcy counsel - Law Offices of David A.
24   Tilem.             A retainer agreement was signed March 25, 2019.                       A
25   substitution of attorneys was filed on March 27, 2019 (Dkt. #053).
26   An employment motion was filed on March 27, 2019 (Dkt. #054).
27               3.          Appraiser - not yet identified - timing unknown.
28


     03062\20190430-StatusConferenceReport.wpd                  5
Case 2:19-bk-10119-RK   Doc 70 Filed 05/01/19 Entered 05/01/19 11:42:11   Desc
                         Main Document    Page 6 of 11
                                                               Case 2:19-bk-10119-RK                                                  Doc 70 Filed 05/01/19 Entered 05/01/19 11:42:11                                                                                                               Desc
                                                                                                                                       Main Document    Page 7 of 11
                                                                                                                           DAVID LEE, 2:19‐10110‐RK
                                                                                                                  CASH FLOW ACTUAL/PROJECTION (20190409)
                                                                 Normal                                                                              Act                                                                                                               Projected
                                                                 Payment                                                 ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐Week Ending‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐                                       ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐Month‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
                                                                                 Jan 13th     Jan 20th       Jan 27th      Jan 31th        Feb 3rd      Feb 10th          Feb 17th          Feb 24th    Feb 28th    March             April               May              June          July
Income
    Accounting Practice                                                          $ 330.00 $ 230.00 $ 330.00                             $      80.00 $ 2,905.00 $ 3,805.00 $                   230.00 $ 4,290.00 $ 7,200.00 $ 9,340.00 $ 6,000.00 $ 6,000.00 $ 6,000.00
    Qandys.com                                                                            $ 2,600.00 $ 2,600.00                                                                                                  $ 10,000.00 $ 12,000.00 $ 14,000.00 $ 17,000.00 $ 14,000.00
    Rental income‐Grape St                                                                                                                  2,799.00               ‐                                                2,799.00    2,799.00    2,799.00    2,799.00    2,799.00
    Rental income ‐120th St                                                           ‐                                                       871.00                                                                  871.00      871.00      871.00      871.00      871.00
Total Income                                                                       330.00      2,830.00       2,930.00           ‐          3,750.00        2,905.00         3,805.00          230.00    4,290.00   20,870.00       25,010.00          23,670.00         26,670.00      23,670.00

Expenses:
   Residence
        1st Mtg ‐ US Bank ‐ transferred to Selene in April,
        2019 (payment includes impounds)                             5,178.00
        1st Mtg ‐ Selene Finance LP (no impounds)                    3,307.55                                                                                                                                                                           3,307.55           3,307.55      3,307.55
        YCCS, LLC (2nd Mtg) ‐ HELOC                                    all due
        Property tax                                                                                                                                                                                                                                    1,380.00           1,380.00      1,380.00
        Insurance                                                                                                                                                                                                                                         111.00             111.00        111.00
   Rental Property
        Grape St Mortgage                                            2,726.00
        120th St Mortgage                                            1,627.67
        Water‐Grape St                                                                                                                                                                                                                      ‐             379.59             180.00       180.00
        Water‐Grape St Security deposit                                                                                                                                                                                                                   600.00
        Water‐120th St                                                                                                                                                                                                                      ‐             130.62               66.00       66.00
        Water‐120th St Security deposit                                                                                                                                                                                                                   205.00
   Property owned through entities
        Avalon Mortgage ‐ DPE                                                                  2,600.00       2,600.00                                      2,600.00         2,600.00                         ‐      2,600.00               ‐           2,600.00           2,600.00      2,600.00
        Linda Vista Mortgage ‐ DJPE (paid by Qandys)
   Cable                                                                                                                                                                                                    40.00      40.00            40.00              40.00              40.00        40.00
   Internet                                                                                                                                                                                     54.73         ‐          ‐              44.99              44.99              54.73        54.73
   Natural Gas                                                                                                                                                                                    ‐           ‐       264.72           339.90             426.94              40.00        40.00
   Electric and water                                                                                                                                                                                                    ‐             987.10             980.00             400.00       400.00
   Electric and water‐Security deposit                                                                                                                                                                                               1,200.00
   2019 Quarterly tax estimates                                                                                                                                                                                           ‐               ‐             4,000.00           4,000.00      4,000.00
   Bank fee                                                                                                                                                                                                             30.00           10.00                ‐
   Food and housekeeping                                                           150.00        150.00         250.00                                        125.00           125.00          150.00                  483.61          466.08             500.00             500.00       500.00
   Home maintenance                                                                                                                                                                                                       ‐            150.00             150.00             150.00       150.00
   Personal care products                                                                                                                                                                                                 ‐               ‐                  ‐                  ‐          40.00
   Retainer to Lawyer1                                                                                                                                                                                              10,000.00       15,000.00                ‐
   Trust quarterly fee                                                                                                                                                                                                                 650.00                ‐
   Medical and dental                                                                                                                                                                                                                                                                     150.00
   Insurance
        Life                                                                                                                                                                                                                                              300.00             300.00       300.00
        Vehicle                                                                                                                                                                737.31                                 737.31         1,105.98             535.00             535.00       535.00
   Gasoline                                                                         80.00         80.00          80.00                         80.00            80.00           80.00           81.75       40.00     314.87           365.92             360.00             360.00       360.00
   Car registration                                                                                                                                                                                                                       ‐                  ‐
   Car maintenance & repair                                                                                                                                                                                                               ‐                60.00               60.00       60.00
   Car payment
        Genesis                                                       641.00                                                                                                                                          530.07                ‐           1,282.00             641.00       641.00
        Fiat                                                          271.00                                                                                                                                             ‐                  ‐           1,084.00             271.00       271.00
   Meals and entertainment                                                                                                                                                                                                                                400.00             400.00       400.00
   Daughter's allowance                                                                                                                                                                                                                480.00             480.00             480.00       480.00
   MOR preparation                                                                                                                                                                                                                     300.00             300.00             300.00       300.00
   Miscellaneous                                                                                 120.00                                                         57.31          110.99                                 589.68           299.68              10.99              10.99        10.99
Total monthly exp                                                                  230.00      2,950.00       2,930.00           ‐             80.00        2,862.31         3,653.30          286.48       80.00   15,590.26       21,439.65          19,667.68         16,187.27      16,377.27

Net monthly cash flow                                                            $ 100.00 $     (120.00) $         ‐    $    ‐    $ 3,670.00 $    42.69 $ 151.70 $     (56.48) $ 4,210.00 $ 5,279.74 $ 3,570.35 $ 4,002.32 $ 10,482.73 $ 7,292.73
Running cash flow                                                                $ 100.00 $      (20.00) $      (20.00) $ (20.00) $ 3,650.00 $ 3,692.69 $ 3,844.39 $ 3,787.91 $ 7,997.91 $ 13,277.65 $ 16,848.00 $ 20,850.32 $ 31,333.05 $ 38,625.78


1. This has since been approved by the Court ‐ Order pending
        Case 2:19-bk-10119-RK                      Doc 70 Filed 05/01/19 Entered 05/01/19 11:42:11                                     Desc
                                                    Main Document    Page 8 of 11



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
206 North Jackson Street, Suite 201, Glendale, CA 91206

A true and correct copy of the foregoing document entitled (specify) STATUS CONFERENCE REPORT will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
05/0119, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
       Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
       Nichole Glowin nglowin@wrightlegal.net, BKUDGeneralupdates@wrightlegal.net
       Valerie Smith claims@recoverycorp.com
       David A Tilem davidtilem@tilemlaw.com,
        DavidTilem@ecf.inforuptcy.com;malissamurguia@tilemlaw.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.in
        foruptcy.com;MalissaMurguia@ecf.inforuptcy.com;DianaChau@tilemlaw.com
       Edward A Treder cdcaecf@bdfgroup.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Hatty K Yip hatty.yip@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 05/01/19, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Honorable Robert Kwan                                                         David Lee
United States Bankruptcy Court                                                840 Dunsmuir Ave.
255 E. Temple Street, Suite 1682                                              Los Angeles, CA 90036
Los Angeles, CA 90012

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ______, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 05/01/2019                         Malissa Murguia                                             /s/Malissa Murguia
 Date                           Printed Name                                                    Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:19-bk-10119-RK               Doc 70 Filed 05/01/19 Entered 05/01/19 11:42:11       Desc
                                     Main Document    Page 9 of 11


                                              Service List


Green Lawn Mortgage Loan Trust 1, BYUS Bank
Wright, Finlay & Zak, LLP                              Internal Revenue Service
4665 MacArthur Court, Suite 200                        P.O. Box 7346
Newport Beach, CA 92660-1881                           Philadelphia, PA 19101

                                                       Aztec Financial
Amer Assist ar Solutions, Inc.                         2624 West Magnolia Blvd.,
P.O. Box 26095                                         Burbank, CA 91505
Columbus, OH 43226-0095
                                                       CFG Merchant Solutions
                                                       180 Maiden Lane, FL 15
Aldrige Pite, LLP                                      New York, NY 10038
5375 Jutland Drive, Suite 200
San Diego, CA 92101                                    Merchants Mortgage & Trust Corp.
                                                       7400 E. Crestline Cir #250
                                                       Englewood, CO 80111
BSI Financial Services
314 S. Franklin Street, 2nd Floor                      Rose Hopkins
Titusville, PA 16354-2168                              10023 ½ Grape Street
                                                       Los Angeles, Ca 90002

Comenity-Total Rewards Visa                            Sandra Miller
P.O. Box 659450                                        10023 Grape Street
San Antonio, TX 78265-9450                             Los Angeles, CA 90002

                                                       Strategic Funding Source
Comenity-TotalRewards Visa                             120 W 45th Street
P.O. Box 659450                                        New York, NY 10036
San Antonio, TX 78265-9450
                                                       Target
                                                       P.O. Box 108
Comenity-TotalRewards Visa                             Saint Louis, MO 63166
P.O. Box 659450
San Antonio, TX 78265-9450

                                                       CFG Merchant Solutions
Chase                                                  180 Maiden Lane, FL 15
P.O. Box 901076                                        New York, NY 10038-5150
Ft. Worth, TX 76101-2076

                                                       Discover Card
Discover Bank                                          P.O. Box 51908
Discover Products, Inc.                                Los Angeles, CA 90051
P.O. Box 3025
New Albany, OH 43054-3025
                                                       Discover it Miles Card
                                                       P.O. Box 51908
Pentagon Federal Credit Union                          Los Angeles, CA 90051-6208
2930 Eishenhower Avenue
Alexandria, VA 22314
Case 2:19-bk-10119-RK            Doc 70 Filed 05/01/19 Entered 05/01/19 11:42:11         Desc
                                 Main Document    Page 10 of 11


Franchise Tax Board                                Mercury Payments Services, LLC
Bankruptcy Section MS A340                         Card Services
P.O. Box 2952                                      P.O. Box 70168
Sacramento, CA 95812-2952                          Philadelphia, PA 19176-0168


First National Bank                                Orbitz
P.O. Box 2557                                      P.O. Box 659450
Omaha, FL 68103-2557                               San Antonio, TX 78265-9450


Franchise Tax Board                                Pacific Private Money, Inc.
P.O. Box 942840                                    1555 Grant Avenue
Sacramento, CA 94240-0001                          Novato, CA 94945-3120


Internal Revenue Service                           Pentagon Federal Credit Union
Centralized Insolvency Operations                  2930 Eishenhower Avenue
P.O. Box 7346                                      Alexandria, VA 22314-4557
Philadelphia, PA 19101-7346


JP Morgan Chase Bank, N.A.                         Pentagon Federal Credit Union
National Bankruptcy Department                     9494 Miramar Road
P.O. Box 29505 AZ1-1191                            San Diego, CA 92126-4417
Phoenix, AZ 85038-9505

                                                   Pentagon Federal Credit Union
LA DWP                                             Attn: Bankruptcy Department
111 N. Hope Street                                 P.O. Box 1432
Los Angeles, CA 90012-2607                         Alexandria, VA 22313-1432

LA County Treasurer and Tax Collector
P.O. Box 54110                                     Pinnacle Credit Services, LLC
Los Angeles, CA 90054-0110                         Resurgent Capital Services
                                                   P.O. Box 10587
                                                   Greenville, SC 29603-0587
Loancare a Service Link Company
P.O. Box 8068
Virginia Beach, VA 23450-8068                      Quantum 3 Group, LLC as agent for Comenity
                                                   Bank
                                                   P.O. Box 788
Los Angeles County Treasurer and Tax Collector     Kirkland, WA 98083-0788
Attn: Bankruptcy Unit
P.O. Box 54110
Los Angeles, CA 90054-0110                         Synchrony Bank
                                                   Amazon Store Card
                                                   170 W. Election Road, Suite 125
LVNV Funding, LLC                                  Draper, UT 84020-6425
Resurgent Capital Services
P.O. Box 10587
Greenville, SC 29603-0587                          Synchrony Bank
                                                   PRA Receivables Management LLC
                                                   P.O. Box 41021
                                                   Norfolk, VA 23541-1021
Case 2:19-bk-10119-RK              Doc 70 Filed 05/01/19 Entered 05/01/19 11:42:11   Desc
                                   Main Document    Page 11 of 11


Synchrony Bank
c/o PRA Receivables Management LLC
P.O. Box 41021
Norfolk, VA 23541-1021


Target REDcard
P.O. box 5332
Sioux Falls, SD 57117-5332


US Bank
P.O. Box 5229
Cincinnati, OH 45201-5229


US Bank Home Mortgage
4601 Frederica Street
Owensboro, KY 42301-7439


Virgin America
P.O. Box 659450
San Antonio, TX 78265-7439


YCCS, LLC
a Hawaiian Limited Liability Co.
c/o Baurch C. Cohen Esq.
4929 Wilshire Blvd., #940
Los Angeles, CA 90010-3889
